MEMORANDUM DECISION
                                                                           Mar 20 2015, 9:20 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEYS FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Robert G. Zeigler                                        John Muller
Karen L. Withers                                         Montross, Miller, Muller, Mendelson, &
Zeigler, Cohen, & Koch                                   Kennedy
Indianapolis, Indiana                                    Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Frank A. Workman, M.D.,                                  March 20, 2015

Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         49A04-1407-CT-314
        v.                                               Appeal from the Marion Superior
                                                         Court; The Honorable Theodore
                                                         Sosin, Judge;
Ann O’Bryan,                                             49D02-1401-CT-2087
Appellee-Plaintiff.




May, Judge.




Court of Appeals of Indiana | Memorandum Opinion 49A04-1407-CT-314 | March 20, 2015          Page 1 of 4
[1]   Frank A. Workman, M.D. appeals the denial of his motion to transfer venue.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On January 27, 2014, Ann O’Bryan filed a complaint for medical malpractice

      against Dr. Workman in Marion County, Indiana. O’Bryan alleged Dr.

      Workman treated her in 2004 at his office in Marion County. O’Bryan

      currently lives in Illinois; Dr. Workman lives in Hamilton County.


[4]   Dr. Workman filed a motion to transfer venue to Hamilton County, and the

      trial court granted his motion. O’Bryan filed a motion to reconsider, arguing

      she was “not afforded adequate time to respond to the motion before the

      motion was granted” and she “ha[d] doubts about unverified statements made

      in [Dr. Workman’s] motion regarding Dr. Workman’s residence and place(s) of

      business.” (App. at 32.) Dr. Workman responded, attaching an affidavit in

      which he attested: “I do not practice in Marion County, and I do not have an

      office in Marion County.” (Id. at 48) (emphasis in original).


[5]   The trial court held a hearing at which O’Bryan argued Dr. Workman

      maintained multiple offices in Marion County for billing, registration, and other

      administrative purposes and thus Marion County was a county of preferred

      venue. The trial court granted O’Bryan permission to depose Dr. Workman

      regarding the issue of venue and whether he had offices in Marion County.

      O’Bryan deposed Dr. Workman, then filed her response to Dr. Workman’s

      motion to transfer venue. The trial court denied Dr. Workman’s motion.
      Court of Appeals of Indiana | Memorandum Opinion 49A04-1407-CT-314 | March 20, 2015   Page 2 of 4
[6]   We accepted jurisdiction of this interlocutory appeal.


                                     Discussion and Decision
[7]   We review for an abuse of discretion an order on a motion to transfer venue

      pursuant to Trial Rule 75(A). Brower Corp. v. Brattain, 792 N.E.2d 75, 77 (Ind.

      Ct. App. 2003). An abuse of discretion occurs when the trial court’s decision is

      clearly against the logic and effects of the facts before it, or if the trial court has

      misinterpreted the law. Id. Trial Rule 75(A) allows a claim to be filed in any

      court in any county in Indiana, but it also lists nine situations under which a

      county is considered a “preferred venue.” T.R. 75(A)(1)-(A)(9). Counties that

      meet any of those nine requirements are equally preferred. Brower Corp., 792

      N.E.2d at 77.


[8]   If a litigant files in a county that is not a preferred venue, the trial court must

      transfer the case to a county of preferred venue if another litigant files a motion

      to transfer venue. Id. However, if the claim was filed in a county of preferred

      venue, no transfer of venue will be granted. Id.


[9]   One place preferred venue lies is in a county where “the office or agency of a

      defendant organization or individual to which the claim relates or out of which

      the claim arose is located, if one or more such organizations or individuals are

      included as defendants in the complaint[.]” T.R. 75(A)(4). O’Bryan presented

      evidence Dr. Workman maintains multiple addresses in Marion County for

      functions such as general billing, Medicare billing, registration with Indiana’s

      Patient Compensation Fund, registration of his identifier under the National

      Court of Appeals of Indiana | Memorandum Opinion 49A04-1407-CT-314 | March 20, 2015   Page 3 of 4
       Plan and Provider Enumeration System, and registration to prescribe controlled

       substances. Thus the office “out of which the claim arose” is located in Marion

       County.


[10]   Based on that evidence, Marion County is a county of preferred venue under

       Trial Rule 75(A)(4). As the trial court cannot transfer venue when a claim was

       filed in a county of preferred venue, it did not abuse its discretion when it

       denied Dr. Workman’s motion to transfer venue. Accordingly, we affirm.


[11]   Affirmed.


       Barnes, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Opinion 49A04-1407-CT-314 | March 20, 2015   Page 4 of 4